DETAILED ACTION
This is a notice of allowance in response to the after final response filed 07/29/2022.
	
Status of Claims
Claims 1 and 10 are pending;
Claim 1 is currently amended; claims 2-9, 11, and 12 have been cancelled; claim 10 was previously presented;
Claims 1 and 10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 07/29/2022 in reply to the Office action mailed 06/10/2022 is hereby entered.

Allowable Subject Matter
Claims 1 and 10, filed 07/29/2022, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a seat sliding structure as specified in claim 1 or a seat sliding structure as specified in claim 10.  Relevant references include Habib     (US 5,626,203) and Enders et al. (US 9,352,671 B1), hereinafter Enders.
With respect to claim 1, as similarly presented on pages 5-8 of the Office action mailed 06/10/2022, Habib, as modified by Enders, teaches most of the limitations of claim 1 but does not teach "a moving mechanism including a cross member connecting the pair of slide rails in a vehicle transverse direction, a wire trained around pulleys provided as a pair in the vehicle longitudinal direction, and a fixing bracket fixing the wire to the cross member, wherein the damping mechanism has a deforming member having one end side mounted to the cross member and another end side attached to the wire, the deforming member being plastically deformable by being pulled and stretched in conjunction with an inertial movement of the cross member toward the vehicle front side" (claim 1, lines 19-27) in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Habib with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 1.  Therefore, claim 1 is allowable in the Examiner's opinions.
With respect to claim 10, as similarly presented on pages 5 and 6 of the Office action mailed 12/10/2021, Habib discloses most of the limitations of claim 10 but does not disclose "a moving mechanism including a cross member connecting the pair of slide rails in a vehicle transverse direction, a wire trained around pulleys provided as a pair in the vehicle longitudinal direction, and a fixing bracket fixing the wire to the cross member, wherein the damping mechanism has a deforming member having one end side mounted to the cross member and another end side attached to the wire, the deforming member being plastically deformable by being pulled and stretched in conjunction with an inertial movement of the cross member toward the vehicle front side" (claim 10, lines 18-26) in combination with the rest of the limitations in claim 10.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Habib with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 10.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 10.  Therefore, claim 10 is allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631